Title: From George Washington to Alexander Spotswood, 6 May 1792
From: Washington, George
To: Spotswood, Alexander



Dear Sir,
Philadelphia, 6th May 1792.

I made Mr Morris acquainted with the contents of your letter of the 14th of March, relative to your Son; and am informed by him, that if your son should be in Philadelphia, agreeably to your intention of sending him here, as mentioned in your letter, there is no doubt but many opportunities may occur of his making a voyage previous to the return of Captain Truxton from the East-Indies, which is expected to be sometime next Spring—or Summer; but Mr Morris observes, that it is impossible for him now to point the particular voyage or vessel in which he may be employed. When he is on the spot, opportunities of employment in his line will not be wanting, he thinks, if the skill, character and appearance of the applicant are approved. With great esteem and regard I am Dr Sir, Your most obedt Servant,

Go: Washington.

